Citation Nr: 0207872	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  95-26 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for sinusitis.

2.  The propriety of the initial 10 percent evaluation 
assigned for bursitis of the right hip.

3.  The propriety of the initial non-compensable evaluation 
assigned for scarring of the tympanic membranes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to April 
1983, from June 1987 to October 1988, from February 1991 to 
March 1991, and from December 1991 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, among other 
things, granted service connection for sinusitis, bursitis of 
the right hip, and scarring of the tympanic membranes.  The 
RO assigned the newly service connected sinusitis a 10 
percent rating and the newly service connected bursitis of 
the right hip and scarring of the tympanic membranes non-
compensable evaluations, all effective from April 14, 1994.  
In April 1996, a hearing officer reevaluated the veteran's 
service connected bursitis of the right hip as 10 percent 
disabling, effective from April 14, 1994.

Initially, the Board notes that, given that the assignment of 
the initial ratings for sinusitis, bursitis of the right hip, 
and scarring of the tympanic membranes followed awards of 
service connection, the Board must consider the applicability 
of higher ratings for the entire period in which the appeal 
has been pending.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As such, the questions for consideration are the 
propriety of the initial ratings assigned during the course 
of this appeal.  Thus, the issues in this case are as listed 
the cover page of this decision.



FINDINGS OF FACT

1.  The veteran's service-connected sinusitis is manifested 
by severe symptoms, including partly obstructed sinuses, 
sinus tenderness, headaches, post nasal drip, and a purulent 
discharge. 

2.  The veteran's service-connected bursitis of the right hip 
is manifested by some limitation of motion which motion is 
further limited by pain during flare-ups; she does not 
experience hip ankylosis, thigh flexion limited to 30 
degrees, or thigh abduction lost beyond 10 degrees.

3.  The veteran's service-connected scarring of the tympanic 
membranes do not cause swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment; are not tender and painful on objective 
demonstration; and are not poorly nourished with repeated 
ulceration.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for sinusitis are 
met.  38 U.S.C.A. §§ 1155, 1151, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.96, 4.97 (Diagnostic 
Codes 6510, 6514) (1995); 38 C.F.R. §§ 4.3, 4.96, 4.97, 
Diagnostic Codes 6510 and 6514 (2001).

2.  The criteria for an initial evaluation in excess of 10 
percent for bursitis of the right hip are not met.  
38 U.S.C.A. §§ 1155, 1151, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.7, 4.71a, 
Diagnostic Codes 5019, 5250, 5252, and 5253 (2001).

3.  The criteria for an initial compensable evaluation for 
scarring of the tympanic membranes are not met.  38 U.S.C.A. 
§§ 1155, 1151, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.87a (Diagnostic Code 6210) (1998); 
38 C.F.R. §§ 4.3, 4.87, 4.118 (Diagnostic Codes 6210, 7803, 
7804) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice that is contemplated by law.  Specifically, VA 
provided the veteran and her representative with a July 1995 
statement of the case and supplemental statements of the case 
dated in May 1996, February 1997, February 1998, June 1998, 
May 1999, September 2000, and February 2002.  These documents 
provided notice of the law and governing regulations, as well 
as the evidence considered and reasons for the determinations 
made regarding the claims for higher evaluations including 
notice of the new Diagnostic Codes governing claims for 
higher evaluations for respiratory disorders (see February 
1997 supplemental statement of the case) and disabilities of 
the ear (see September 2000 supplemental statement of the 
case).  Further, the record discloses that VA has also met 
its duty to assist the veteran in obtaining evidence 
necessary to substantiate her claims for higher evaluations.  
Most notably, copies of the veteran's relevant VA treatment 
records have been associated with the claims folder.  
Moreover, in May 1994, October 1996, September 1998, August 
1999, and May 2001, the RO provided the veteran with relevant 
VA examinations, and a copy of those examination reports are 
of record.  Therefore, under these circumstances, VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran even though the 
veteran was not expressly provided with notice of the VCAA.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the issues concerning the propriety of the 
initial evaluations assigned for sinusitis, bursitis of the 
right hip, and scarring of the tympanic membranes are ready 
for appellate review.

Reasons for Appeal

The veteran and her representative contend that the veteran's 
service-connected sinusitis, bursitis of the right hip, and 
scarring of the tympanic membranes are manifested by adverse 
symptomatology that warrants the assignment of higher 
evaluations.  It is also requested that the veteran be 
afforded the benefit of the doubt.

Factual Background

A review of the record on appeal shows VA treatment records 
dated from May 1994 to February 2002.  As to the veteran's 
service connected sinusitis, these records show her 
complaints and/or treatment for sinus pressure/pain, 
congestion, post-nasal drip, drainage, a sore throat, 
coughing, a purulent discharge, nasal tenderness, and/or 
headaches due to chronic sinusitis.  See VA treatment records 
dated in November 1995, January 1996, July 1996, May 1997, 
August 1997, January 1998, February 1998, June 1998, 
September 1998, December 1998, January 1999, February 1999, 
December 1999, February 2000, October 2000, November 2000, 
December 2000, February 2001, July 2001, November 2001, 
December 2001, and February 2002.  (Parenthetically, the 
Board notes that some of the above records also show the 
veteran complaints, diagnoses, or treatment for an allergy to 
dust mites with similar adverse symptomology.)

In addition, the records show the veteran's sinusitis being 
treated on a number of occasions with antibiotics.  See VA 
treatment records dated in July 1996 (currently on an 
antibiotic), January 1998 (history includes a number of 
courses of antibiotic treatment for sinusitis), September 
1998 (currently on an antibiotic), December 1998 (history 
includes a number of courses of antibiotic treatment for 
sinusitis), February 1999 (currently on an antibiotic), 
December 1999 (currently on an antibiotic), February 2000 
(two courses of antibiotics last year because of sinusitis), 
October 2000 (currently on an antibiotic), November 2000 (a 
history of recent use of an antibiotic), and December 2001 
(on antibiotics last week).  

As to the severity of the veteran's sinusitis, a June 1998 VA 
treatment record included the opinion that it was mild.  A 
January 1998 sinus computerized tomography (CT) showed a 
small soft tissue density compatible with a retention cyst in 
the left superior ethmoidal air cell with the remaining 
paranasal sinuses being well aerated along with no evidence 
of mucosal thickening and a patient osteomeatal complex.  In 
February 1998, the record shows the veteran's pre and post 
operative care following a septoplasty turbinectomy. 

As to the right hip, some of the VA treatment records showed 
the veteran's complaints and/or treatment for pain and lost 
right hip motion diagnosed as chronic bursitis.  See VA 
treatment records dated in May 1994, January 1995, August 
1995, October 1995, November 1995, and December 1995.  In an 
August 1995 VA treatment record, the range of motion of the 
veteran's right hip was to 90 degrees with normal abduction, 
adduction, internal rotation, and external rotation but with 
pain at "end range."  Similarly, in an October 1995 VA 
treatment record, the range of motion of the veteran's right 
hip was "normal," abduction to "90" [sic] degrees, backward 
extension to 45 degrees, lateral motion to 60 degrees, and 
internal rotation to 30 degrees.  Thereafter, it was noted 
that the veteran complained of pain that was not relieved by 
Motrin.

As to the scarring of the veteran's tympanic membranes, a few 
treatment records noted the veteran's complaints of right 
and/or left ear pain.  See VA treatment records dated in 
November 1994, July 1995, August 1997, and June 1998.  On one 
occasion, the ear pain was reported to be secondary to 
bronchitis and on another occasion secondary to either a 
fluid build up and/or a pimple bursting in the ear canal.  
See VA treatment records dated in November 1994 and June 
1998.

The veteran testified at a personal hearing at the RO in 
October 1995.  As to sinusitis, the veteran testified that 
she had sinus problems every six to eight weeks that lasted 
approximately three to seven days.  While she sometimes 
sought treatment at VA for these sinus problems, on other 
occasions, she self medicates using over the counter 
antihistamines.  The veteran reported that the reason she did 
not seek treatment at VA more frequently was that it took a 
month to get an appointment at VA and she had a bad 
experience with one of the doctors.  Adverse symptomology at 
the time of a sinus attack includes headaches that rate an 8 
out of 10 in pain but which drop to a 5 with anti-pain 
medication; pressure in the eye area which, at times, affects 
her balance; a crusty discharge during three out of four 
attacks; post nasal drip; and periodic vomiting.  While 
having a sinus attack, she tries not to drive because of 
dizziness.

As to her right hip, the veteran testified that it always 
bothers her and it is worse in bad weather.  The veteran 
described her pain as an 8 out of 10 on a bad day and from a 
4 to 6 out of 10 on a good day.  She treats her pain with 
Motrin and a heating pad with some short term relief.  At the 
time of her last VA examination, it was not a good day.  On 
bad days, her range of motion would be much more limited.  
After a long day at work, she will also develop a limp.  
However, neither her sinusitis nor right hip problems have 
caused her to lose time from work.

As to the scarring of the tympanic membranes, the veteran 
testified that she had a problem with daily itching inside 
the ear canal that was slightly helped by taking an 
antihistamine.  Some of the time, she also had headache 
associated with the itching which headaches last a couple of 
hours.  However, she very rarely has ear infections anymore.

The veteran first appeared for a VA examination in May 1994.  
As to sinusitis, the veteran reported that she had a periodic 
problem over the last 5 to 6 years.  On examination, the 
sinus area was mildly tender to percussion, but transmitted 
light.  The right nares were extremely plugged with swollen 
turbinates but the left nares were clear.  There was a large 
amount of postnasal drainage in the posterior pharynx.  Sinus 
x-rays were negative showing the sinuses to be normally 
pneumatized and of normal appearance.  The diagnosis was 
chronic bilateral sinusitis.

As to her right hip, the veteran reported that, in 1982, she 
developed bursitis of the right hip and now it affects not 
only her right hip, but her left hip and both knees.  On 
examination, her gait showed a slight limp.  There was full 
range of motion of both hips.  Specifically, the range of 
motion of the veteran's right hip was forward flexion to 125 
degrees, backward extension to 30 degrees, abduction to 45 
degrees, adduction to 25 degrees, internal rotation to 40 
degrees, and external rotation to 60 degrees.  There was mild 
tenderness on the right hip over the greater trochanter.  
There was no loss of tissue substance of the lower extremity.  
The veteran was able to walk on tiptoes and heels.  Hip x-
rays were normal.  The diagnosis was right hip bursitis.  

As to the scarring of the tympanic membranes, the veteran 
reported that, on examination, there appeared to be childhood 
infections of the ears with residual of scarring.  The 
diagnosis was scarring of both tympanic membranes with no 
apparent loss in hearing. 

The veteran next appeared at a VA examination in October 
1996.  As to sinusitis, the veteran reported a continued 
problem with sinus infections since military service.  
Current adverse symptomology consisted of chronic sinus 
drainage along with inflamed eyes, a runny nose, and lots of 
sneezing.  On examination, there was tenderness to 
percussion, more on the left frontal and left maxillary.  
There was a weeping of the left eye due to obstruction in the 
nasal passage.  The nasal passages showed extreme redness of 
the mucous membrane.  There was a large amount of exudate on 
the left nares and postnasal drip in the posterior pharynx.  
There was moderate obstruction to the left nares because the 
turbinates on both nares were moderately enlarged.  Sinus x-
rays were normal with no changes since May 1994 x-rays.  The 
diagnosis was chronic bilateral sinusitis.

As to her right hip, the veteran complained of a burning 
sensation with prolonged standing.  On examination, the right 
hip showed tenderness on palpation and a limp favoring the 
right lower extremity.  The range of motion of the veteran's 
right hip was forward flexion to 100 degrees, backward 
extension to 20 degrees, abduction to 35 degrees, adduction 
to 25 degrees, internal rotation to 30 degrees, and external 
rotation to 30 degrees.  Hip x-rays were normal except for a 
small os, an anatomical variant being present.  The diagnosis 
was bursitis.

As to the scarring of the tympanic membranes, the veteran 
complained that she had to "pop" her ears frequently and the 
canals were itchy.  On examination, the right canal was 
normal with the drum having a normal color and a "very, very 
slight scar down towards six o'clock, which probably 
represents the residuals of an ear infection."  The left ear 
canal was normal and clear with the drum intact.  The right 
ear had "a rather large scar about the center of the drum 
which is old and well-healed and represented an old 
perforation, which has healed itself."  The diagnosis was 
residual of perforated eardrums. 

At a VA audiological examination, dated in November 1996, 
noted that the veteran had a history of perforated eardrums.

The veteran next appeared at a VA examination in September 
1998.  As to sinusitis, the veteran complained of chronic 
sinus infections, described multiple episodes of sinusitis 
requiring antibiotic therapy, and ongoing symptoms that were 
treated frequently with antibiotics until about 1-1/2 years 
ago when she stopped coming to VA because of an unfortunate 
interaction with a physician.  In early 1998, she was 
diagnosed with a deviated septum and underwent septoplasty in 
February of 1998.  Since that time, the veteran reported that 
she had been able to breath through the nose better, but was 
still having chronic and recurring symptoms of sinus 
infection with thick and yellow nasal secretions, maxillary 
and frontal area pain and tenderness, and frequent low-grade 
fevers as well as a chronic altered sense of smell and taste.  
Usually she treated these symptoms with Dimetapp and over-
the-counter sinus medications.  She stated that her usual 
sinus episode lasted approximately a week to ten days.  
During these times, her ears felt blocked and she had a lot 
of sneezing.  The veteran reported that she had missed 
approximately three days of work this year because of her 
recurring sinus symptoms.  

On examination, there was no sign of significant nasal 
obstruction.  However, the mucosa of the left nostril did 
appear red and swollen.  The right side was unremarkable.  
There was tenderness of the maxillary and frontal sinuses.  
The oral cavity was normal.  The pharynx was not inflamed.  
There was no neck adenopathy or tracheal wheeze.  It was 
noted that most of her symptoms seem to relate to upper 
respiratory infections, although she has had one episode of 
pneumonia in the last two years.  Sinus x-rays were normal 
with normal aeration and development.  The diagnosis was 
chronic sinus symptoms consistent with chronic sinusitis with 
frequent exacerbations.

As to her right hip, the veteran complained of mild, but 
chronic, pain.  The frequency of flare-ups or bad days is 
approximately two days per week.  At these times, she has 
more severe pain necessitating medications.  Usually she 
takes Tylenol, but for more severe pain, she will take 
Ibuprofen.  The veteran reported that her hip pain was 
aggravated by prolonged standing, climbing stairs and 
ladders, working a ten-hour day, and changes in weather.  She 
stated that she has missed only one day of work because of 
her hip since May of 1998.  Nonetheless, she reported that 
she usually walked with a slight limp.

On examination, there was no localized redness or tenderness 
over the right hip or buttock.  However, there was mild, but 
detectable, warmth over the greater trochanter area of the 
right hip compared to the left.  The right leg was 36-1/2 
inches long and the left leg was 36-3/4 inches long.  "Range 
of motion of the hip is significantly limited."  
Specifically, the range of motion of the veteran's right hip 
was flexion to 82 degrees with the knee flexed, 64 degrees 
with the knee extended, and to only 45 degrees before she had 
pain; extension to 28 degrees; adduction to 20 degrees 
because of pain; abduction to 23 degrees with pain starting 
at 20 degrees; external rotation to 42 degrees; and internal 
rotation to 35 degrees.  Reflexes in the lower extremities 
were 2+ at the knees and not detectable at the ankles, but 
she was unable to relax fully.  The veteran walked with an 
even gait, but had a minor limp or dip of the right hip when 
she steps forward with the right foot probably due to the 
differences in the lengths of her lower extremities.  Hip x-
rays were negative.  The diagnosis was right hip bursitis 
with chronic pain.  It was thereafter opined that

[i]n regard to the hip bursitis, it is 
clear from the patient's history that her 
joint function and range of motion is 
additionally limited to significant 
degree by pain, fatigue, and limited 
range of motion during flare-ups . . . 
She states that during flare-ups, flexion 
and abduction of the hip become very 
painful and severely limiting.  On 
occasion, it has caused her to miss time 
out of work.  In her current position, 
where she has less lifting and bending, 
her symptoms have been somewhat reduced 
in frequency of incapacitation flare-ups.

As to the scarring of the tympanic membranes, the veteran 
complained of chronic itching in the ear canals with tinnitus 
in the ears but no pain.  On examination, the right tympanic 
membrane was intact and not inflamed.  There was no apparent 
effusion behind the tympanic membrane.  The external auditory 
canal mucosa was normal with no inflammation, exudate, or 
scaling.  The left tympanic membrane was intact, not 
inflamed, and had no exudate.  Thereafter, the examiner 
opined that there might be a minimal area of scarring in the 
central portion of the tympanic membrane.  However, this area 
was small and not likely to cause major impairment of the 
normal function of the tympanic membrane.  The left external 
auditory canal mucosa was pink with no exudate or scaling.  
The diagnosis was minimal scarring of the left tympanic 
membrane and a normal right tympanic membrane.

At the August 1999 VA examination, as to sinusitis, the 
veteran complained of needing frequent courses of antibiotics 
to treat repeated sinus infections and of headaches caused by 
these sinus problems.  On examination, the sinuses were very 
tender to percussion and transmitted light.  There was a 
large amount of postnasal drainage in the posterior pharynx.  
The left naris had swollen turbinates and was almost 
completely obstructed.  The right nares did not have any 
swollen turbinates, they were just a little red and injected 
and while there was some exudate, they were not obstructing.  
It was opined that current sinus x-rays, after being compared 
to x-rays taken in 1994, 1996, and 1998, continued to be 
normal.  The diagnosis was bilateral chronic sinusitis.

As to her right hip, the veteran complained of periodic pain 
aggravated by going up and down stairs and standing for a 
long time.  However, she reported having good relief with 
Motrin, 800 mg.  On examination, the veteran's gait had a 
slight limp favoring the right leg and there was tenderness 
on palpation of the hip.    The range of motion of the 
veteran's right hip was forward flexion to 80 degrees, 
backward extension to 30 degrees, abduction to 20 degrees, 
adduction to 20 degrees, internal rotation to 30 degrees, and 
external rotation to 40 degrees.  There was no clicking on 
passive motion.  Hip x-rays were normal.  The diagnosis was 
bursitis of the right hip.

As to the scarring of the tympanic membranes, the veteran 
complained of tinnitus.  On examination, the right tympanic 
membrane had old scarring, the canals were clear and dry, and 
the drums were intact.  As to the left tympanic membrane, the 
canals were clear and dry, the drums were intact, and there 
was a visible central small scarring.  The diagnosis was 
scarring of the tympanic membranes.

Lastly, the veteran appeared at a VA examination in May 2001.  
As to sinusitis, the veteran reported that, while she had 
temporary improvement in adverse symptomology following her 
February 1998 septoplasty, now her symptoms have recurred as 
they were prior to her surgery.  The sinuses involved are the 
maxillary and frontal sinuses.  Thereafter, she complained of 
problems breathing through both nares, a purulent discharge, 
headaches, and slight dyspnea on exertion.  Other adverse 
symptoms included postnasal drip and daily of sputum.  As to 
the headaches, they occur once a week and last for three 
hours with slight-to-moderate pain.  It was reported that 
incapacitation occurred two times in the past year.  It was 
also reported that she was seen in the Emergency room and 
received antibiotics four times in the past year for her 
sinusitis.  As to other treatment, she reported that she took 
Amoxicillin when necessary, Beconase nasal spray, and 
Allegra.

On examination, the sinuses were approximately 20 percent 
obstructed on the left and 30 percent obstructed on the 
right.  The veteran was able to breathe through both nares.  
There was tenderness over the maxillary and frontal sinuses.  
There was a purulent discharge but no crusting, slight 
narrowing of both nares, the right inferior turbinate was 
hypertrophied, and the mucosa was basically normal.  It was 
opined that the veteran had classical facies of a patient 
with allergies, with dark circles under both eyes.  The 
diagnosis was chronic sinusitis, symptomatic.  It was opined 
that "[t]here is a purulent discharge with some obstruction 
to her breathing.  Antibiotic treatment has been described as 
well as incapacitating episodes."

As to her right hip, the veteran reported she had limitation 
of motion and pain in her right hip four days a week with 
occasional weakness, stiffness, heat, fatigability, and lack 
of endurance but no swelling, redness, giving away, or 
locking.  Next, she reported that flare-ups occur two to 
three times a week and may last up to 18 hours.  The pain is 
moderate at those times.  Flare-ups were caused by weather 
changes and by excess walking.  The pain is alleviated by 
over the counter medication (Naprosyn) and rest. 

On examination, gait was abnormal with her listing slightly 
to the right with each step and complaining of pain in the 
right hip.  Length of each lower extremity was the same at 37 
inches.  The range of motion of the veteran's right hip was 
forward flexion of 0-70 degrees actively, with pain 
developing, and passively to 110 degrees ("slight limitation 
of motion"); abduction of 0-30 degrees ("limited degrees"); 
adduction of 0-25 degrees; internal rotation of 0-40 degrees; 
and external rotation of 0-20 degrees ("active and passive, 
with slight pain") or 0-60 degrees.  (The Board notes that, 
while this VA examiner reported two findings for "external 
rotation" he did not provide one for "extension.")  There was 
definite tenderness over the greater trochanter of the right 
hip.  X-rays of the right hip were normal.  The diagnosis was 
right hip bursitis with pain and limitation of motion.  The 
examiner opined that "[t]he veteran does have some of 
limitation of motion in her right hip, and during a flare-up 
I would expect her to lose another 5-10 degrees of function."

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In addition, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Sinusitis

Historically, service connection was granted for sinusitis 
and evaluated as 10 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6510 (chronic pansinusitis sinusitis).  See 
RO decision entered in August 1994.  The Board notes that 
pansinusitis sinusitis is rated in the same fashion as 
maxillary, ethmoid, frontal, and sphenoid sinusitis.  See 38 
C.F.R. § 4.97, Diagnostic Codes 6511, 6512, 6513, 6514. 

Initially, the Board notes that the schedular criteria by 
which respiratory system disabilities were rated changed 
during the pendency of the veteran's appeal to the Board.  
See 61 Fed. Reg. 46720 (1996) (effective Oct. 7, 1996).  
Therefore, adjudication of a claim for a higher evaluation 
for sinusitis must now include consideration of both the old 
and the new criteria.  Karnas v. Derwinski, 1 Vet. App. 308, 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used.  Id.  (The 
Board notes that the veteran was advised of the new criteria 
in the February 1997 supplemental statement of the case.)

The rating criteria in effect prior to October 7, 1996, under 
38 C.F.R. § 4.97, Diagnostic Code 6510, provided that chronic 
pansinusitis sinusitis with X-ray manifestations only, with 
symptoms either mild or occasional, warranted a 
noncompensable evaluation.  When moderate, with discharge or 
crusting or scabbing, infrequent headaches, a 10 percent 
evaluation was warranted.  A 30 percent evaluation was 
warranted when the symptoms were severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent evaluation was appropriate where the symptoms were 
post-operative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.

Effective October 7, 1996, the rating criteria for sinusitis 
(Diagnostic Codes 6510 through 6514) were revised as follows.  
A noncompensable evaluation is warranted when sinusitis is 
detected by X-ray only.  A 10 percent evaluation is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is assigned following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  (A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.)  38 C.F.R. 
§ 4.97 (2001).

Since the Board must consider whether the veteran would 
qualify for a higher rating under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first. 

The Board notes the veteran testified at her October 1995 
personal hearing, as well as reported at her VA examinations, 
that she had sinus problems every six to eight weeks that 
last approximately three to seven days.  She also reported 
that adverse symptomology at these times included headaches 
that either rate an 8 out of 10 in pain but which drop to a 5 
with anti-pain medication or have slight-to-moderate pain.  
The veteran also reported that the headaches occurred once a 
week and last for three hours.  The veteran also complained 
of pressure in the eye area which, at times, affects her 
balance, a crust discharge occurring on three out of four 
episodes, and chronic post nasal drip.  The veteran self 
medicated with over the counter medications as well as 
obtained antibiotic several times a year.  At her May 2001 VA 
examination the veteran also reported that she had 
incapacitation two times in the past year.  She also reported 
that she received antibiotics four times in the past year for 
her sinusitis. 

In addition, VA treatment records show numerous complaints 
and/or treatment for sinus pressure/pain, congestion, post-
nasal drip, drainage, a sore throat, coughing, a purulent 
discharge, nasal tenderness, and/or headaches due to chronic 
sinusitis.  In addition, the record documents her being on 
antibiotics either one or two times a year between 1998 and 
2001.  Moreover, a January 1998 sinus CT showed a retention 
cyst in the left superior ethmoidal air cell.  And, in 
February 1998, the veteran had a septoplasty turbinectomy.

Additionally, VA examiners since 1994 have documented the 
following adverse symptomology: sinus area being tender to 
percussion (see VA examinations dated in May 1994, October 
1996, September 1998, August 1999, and May 2001); the right 
nares being extremely plugged (see VA examination dated in 
May 1994)/moderate obstruction of the left nares because of 
enlarged turbinates (see VA examination dated in October 
1996)/the sinuses being approximately 20 percent obstruction 
on the left and a 30 percent obstruction on the right (see VA 
examination dated in May 2001)/ weeping of the left eye due 
to obstruction in the nasal passage (see VA examination dated 
in October 1996)/the left nares having swollen turbinates and 
beings almost completely obstructed (see VA examination dated 
in August 1999); a large amount of exudate on the left nares 
(see VA examination dated in October 1996); post nasal 
drainage (see VA examinations dated in May 1994, October 
1996, and August 1999); nasal passages having extreme redness 
of the mucous membrane (see VA examination dated in October 
1996)/the mucosa of the left nostril being red and swollen 
(see VA examination dated in September 1998)/the right nares 
being a little red and injected with some exudate (see VA 
examination dated in August 1999); a purulent discharge but 
no crusting (see VA examination dated in May 2001); the nares 
being slightly narrowed bilaterally (see VA examination dated 
in May 2001), and the right inferior turbinate being 
hypertrophied (see VA examination dated in May 2001).

On the other hand, at least one VA treatment record 
characterized the veteran's sinusitis as "mild."  See VA 
treatment record dated in June 1998.  Moreover, the veteran 
testified at her personal hearing that her sinusitis had not 
caused her to lose time from work and, at her most recent VA 
examinations, reported that it had only caused her to lose a 
few days from work.  In addition, sinus x-rays have been 
universally negative. 

Initially, the Board notes that a lay witness can testify as 
to the visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
The Board finds the above-noted symptoms as described by the 
veteran, and as supported by the medical evidence of record, 
to be significant in light of the old criteria used to rate 
sinusitis.  Under old Diagnostic Code 6510, a 30 percent 
disability rating is assignable for severe adverse 
symptomology with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  While the veteran's symptoms do not 
appear to include with frequently incapacitating recurrences, 
she nevertheless has reported problems with discharge, 
purulent discharge, and headaches.  She has also reported 
that her sinusitis reoccurs every six to eight weeks and 
could cause problems for a week at a time.  She also reported 
two incapacitating episodes in the last year.  Moreover, a VA 
examiner has not only documented a purulent discharge but VA 
treatment records and VA examination reports document and/or 
show treatment for partly obstructed sinuses, sinus 
tenderness, headaches, post nasal drip, and a purulent 
discharge as well as document repeated courses of antibiotic 
treatment. Consequently, given these symptoms, the Board 
finds that the veteran's problems due to sinusitis are best 
approximated by the criteria for a 30 percent rating for 
"severe" sinusitis.  38 C.F.R. § 4.7.  This is true 
throughout the period of time during which her claim has been 
pending.  Fenderson, supra.

As for whether a rating higher than 30 percent is warranted 
under the old criteria, the Board notes that the old criteria 
for a 50 percent rating is appropriate where the symptoms 
were post-operative, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  As reported above, it is 
clear from the record on appeal that the veteran suffers from 
partly obstructed sinuses, sinus tenderness, headaches, 
postnasal drip, and a purulent discharge.  However, while the 
record shows she underwent a septoplasty in February 1998, 
there is no medical evidence suggesting that she ever 
experienced chronic osteomyelitis requiring repeated 
curettage or had repeated operations.  Accordingly, a higher 
rating under the old evaluation may not be assigned under 
Diagnostic Code 6513. 

As for whether a rating higher than 30 percent is warranted 
under the new criteria, the Board notes that the new criteria 
for a 50 percent rating for sinusitis requires radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Once again, it is clear from the record 
on appeal that the veteran suffers from partly obstructed 
sinuses, sinus tenderness, headaches, postnasal drip, and a 
purulent discharge as well as repeated sinus infections that 
require antibiotic treatment.  Specifically, the record 
documents her being on antibiotics on one occasion in 1998, 
one two occasions in 1999, on two occasions in 2000, and on 
one occasion in 2001.  However, the record on appeal is 
devoid of medical evidence of the veteran ever had radical 
surgery with chronic osteomyelitis or repeated surgeries.  
Moreover, there is no evidence suggesting that she 
experiences near constant sinusitis.  While a review of the 
record on appeal shows complaints, diagnoses, and/or 
treatment for headaches, pain, tenderness, and a purulent 
discharge this treatment is in response to episodic 
occurrences of sinusitis.  Accordingly, a higher rating under 
the new criteria may not be assigned under Diagnostic 
Code 6513.  This is true throughout the period of time during 
which her claim has been pending.  Fenderson, supra.

Bursitis of the Right Hip

Historically, service connection was granted for bursitis of 
the right hip and was evaluated by the RO as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5019 
(bursitis).  See RO decision entered in August 1994.  A note 
to Diagnostic Codes 5013 to 5024 provides that these 
disabilities will be rated on limitation of motion of the 
affected part.  Id.

Given the disability evaluation assigned the veteran's 
service-connected right hip disability, she will only be 
entitled to a higher evaluation under potentially applicable 
Diagnostic Codes if the right hip has ankylosis which is 
favorable (in flexion at an angle between 20 degrees and 40 
degrees and slight adduction or abduction) (60 percent), 
ankylosis which is intermediate (70 percent), or ankylosis 
which is unfavorable (extremely unfavorable ankylosis, the 
foot not reaching ground, and crutches necessitated) (90 
percent) (Diagnostic Code 5250); or limitation of thigh 
flexion to 30 degrees (20 percent), limitation of thigh 
flexion to 20 degrees (30 percent), limitation of thigh 
flexion to 10 degrees (40 percent) (Diagnostic Code 5252); or 
thigh abduction lost beyond 10 degrees (20 percent) 
(Diagnostic Code 5253).  See 38 C.F.R. § 4.71a (2001).

Additionally, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca v. Brown, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.

Initially, the Board notes that, based upon the findings at 
the May 1994, October 1996, September 1998, August 1999, and 
May 2001 VA examinations, and a review of all medical records 
associated with the claims file, the veteran does not have 
ankylosis of the right hip.  (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).)  The salient point to be made is 
that, while painful, the veteran was able to move her right 
hip and thigh at the above-noted examinations.  Therefore, 
she does not meet the schedular requirement to be awarded a 
higher evaluation under Diagnostic Code 5250.  38 C.F.R. 
§ 4.71a (2001).

Whether evaluating the veteran's right hip disability under 
Diagnostic Codes 5250 or 5253, a higher evaluation is not 
warranted.  Specifically, as to Diagnostic Codes 5252 and 
5253, without taking into account additional limitation of 
motion caused by pain or flare-up, the range of motion of the 
veteran's right hip at VA examinations were as follows: May 
1994 - flexion to 125 degrees and abduction to 45 degrees; 
October 1996 - flexion to 100 degrees and abduction to 35 
degrees; September 1998 - flexion to 82 degrees and abduction 
to 23 degrees; August 1999 - flexion to 80 degrees and 
abduction to 20 degrees; and May 2001 - flexion to 70 degrees 
and abduction to 30 degrees.  (Full range of motion of the 
hip is from 0 to 125 degrees of flexion and 0 to 45 degrees 
of abduction.  38 C.F.R. § 4.71-3, Plate II (2001).)  
Therefore, because the clinical evidence of record 
demonstrates that, even at its worse, the right hip does not 
experience sufficiently reduced flexion (flexion limited to 
30 degrees) or abduction (abduction limited beyond 10 
degrees) to warrant a higher evaluation under either 
Diagnostic Code 5252 or Diagnostic Code 5253, a higher 
evaluation is not warranted based on the objective clinical 
findings of loss of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5252, 5253.

Next, the Board will consider whether a higher evaluations 
may be assigned on account of functional losses that equate 
to disability contemplated by greater limitation of motion, 
DeLuca, supra.  In this regard, the Board notes that the 
salient point to be made is that even though she has pain, 
consideration of §§ 4.40, 4.45 does not lead the Board to 
conclude that the functional losses she experiences in the 
right hip equate to more than the level of disability 
contemplated by the 10 percent evaluation already assigned.

Specifically, the Board observes that both the September 1998 
and May 2001 VA examiners provided range of motion studies 
that took into account additional loss of motion due to pain 
and/or flare ups.  Specifically, at the September 1998 VA 
examination, the examiner opined that pain started when right 
hip flexion was at 45 degrees and abduction was at 20 
degrees.  In addition, the examiner opined that ". . . it is 
clear from the patient's history that her joint function and 
range of motion is additionally limited to significant degree 
by pain, fatigue, and limited range of motion during flare-
ups."  Similarly, the May 2001 VA examiner opined that right 
hip flexion and abduction, which were 70 and 30 degrees with 
pain, respectively, would be reduced by another 5 to 10 
degrees during a flare-up (i.e., flexion to 60 degrees and 
abduction to 20 degrees).  Furthermore, most of the VA 
examiners also noted that the veteran's right hip disability 
caused her to limp and her hip was tender.

However, even though the record shows that the veteran's pain 
resulted in disability that equated with additional 
limitation of motion of several degrees, she would have to 
have what amounted to at least an additional 50 percent loss 
of motion to warrant a higher evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 or 5253.  Under Diagnostic 
Code 5252, flexion in the right thigh would have to be 
limited to at least 30 degrees for the veteran to be entitled 
to a 20 percent rating for the loss of motion.  (At its 
worse, the record shows that flexion of the right thigh was 
limited to 45 degrees.  See September 1998 VA examination 
report.)  Likewise, under Diagnostic Code 5253, abduction in 
the right thigh would have to be limited beyond 10 degrees 
for the veteran to be entitled to a higher evaluation for the 
loss of motion.  (At its worse, the record shows that 
abduction in the right thigh was limited to 20 degrees.  See 
September 1998 and May 2001 VA examination reports.)  
Therefore, even taking into account the veteran's losses due 
to pain, the Board concludes that her adverse symptomatology 
more closely resembles the criteria for a 10 percent rating 
of the right hip than it does a higher rating under 
Diagnostic Code 5252 or 5253.  38 C.F.R. §§ 4.2, 4.3, 4.7, 
4.45, 4.71a.  Accordingly, the veteran is not entitled to a 
higher evaluation under either Diagnostic Code 5252 or 5253, 
even when taking into account her functional losses due to 
such problems as weakness, excess fatigability, 
incoordination, or pain due to repeated use.  DeLuca, supra.  
This is true throughout the period of time during which her 
claim has been pending.  Fenderson, supra.

Scarring of the Tympanic Membranes

Historically, service connection was granted for scarring of 
the tympanic membranes and evaluated as non compensably 
disabling under 38 C.F.R. § 4.87a, Diagnostic Code 6210 
(chronic otitis externa).  See RO decision entered in August 
1994. 

Initially, the Board notes that the schedular criteria by 
which diseases of the ear were rated changed during the 
pendency of the veteran's appeal to the Board.  See 64 Fed. 
Reg. 25210 (1999) (effective June 10, 1999).  Therefore, 
adjudication of a claim for a higher evaluation for scarring 
of the tympanic membranes must now include consideration of 
both the old and the new criteria.  Karnas v. Derwinski, 
1 Vet. App. 308, (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used.  Id.  (The Board notes that the veteran was advised of 
the new criteria in the September 2000 supplemental statement 
of the case.)

Tellingly, Diagnostic Code 6210, both before and after the 
change in law, provided that that chronic otitis externa with 
swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment warranted a 10 
percent rating.  38 C.F.R. §§ 4.87a (1998); 38 C.F.R. § 4.87 
(2001).

With the above criteria in mind, the Board once again 
acknowledges that the veteran is competent to report on 
symptoms she experiences, such as a chronic itching in the 
ear canals.  See Caldwell, supra.  However, while a review of 
the record on appeal shows periodic complaints and/or 
treatment for ear pain because of problems unrelated to her 
service connected tympanic membrane scarring (see VA 
treatment records dated in November 1994, July 1995, August 
1997, and June 1998), it is devoid of medical evidence 
showing that she experiences swelling, dry and scaly, or 
serous discharge due to service connected tympanic membrane 
scarring.  See, for example, VA examinations dated in October 
1996, September 1998, and August 1999.  Moreover, the veteran 
at neither her personal hearing nor at any one of her VA 
examinations claimed that she experienced swelling, dry and 
scaly, or serous discharge due to her tympanic membrane 
scarring - complaints were limited to itching, some pain, 
tinnitus, and hearing loss.  Therefore, because both old and 
new Diagnostic Code 6210 require all of the adverse 
symptomology listed, a compensable rating for scarring of the 
tympanic membrane under this code section must be denied.

Next, the Board notes that the ultimate decision as to which 
Diagnostic Code to rate a veteran's service connected 
disability rests with the Board.  See Bowers v. Derwinski, 
2 Vet. App. 675, 676 (1992).  Accordingly, the Board will 
also give consideration to 38 C.F.R. § 4.118, Diagnostic 
Codes  7803 and 7804 (2001).  Specifically, Diagnostic Codes 
7803 and 7804 provide that a compensable evaluation for 
scarring while be assigned when they are poorly nourished 
with repeated ulceration or are tender and painful on 
objective demonstration.

The Board notes that, at her October 1996 VA examination, the 
left ear had a "very, very slight scar down towards six 
o'clock, which probably represents the residuals of an ear 
infection" and the right ear had "a rather large scar about 
the center of the drum which is old and well-healed and 
represented an old perforation, which has healed itself."  
Thereafter, at her September 1998 VA examination, the 
examiner opined that, as to the left ear, there may be a 
minimal area of scarring in the central portion of the 
tympanic membrane.  However, this area was small and not 
likely to cause major impairment of the normal function of 
the tympanic membrane.  Subsequently, at the August 1999 VA 
examination, it was noted that the right tympanic membrane 
had old scarring and the left tympanic membrane had a visible 
central small scarring.  The above opinions stand 
uncontradicted in the record.  Therefore, because the record 
does not contain evidence that either scar was either poorly 
nourished and had repeated ulceration or was tender and 
painful, the veteran does not meet the criteria under either 
Diagnostic Code 7803 or 7804 to be granted a compensable 
evaluation.  38 C.F.R. § 4.118 (2001).  This is true 
throughout the period of time during which her claim has been 
pending.  Fenderson, supra.


ORDER

A 30 percent rating sinusitis is granted, subject to the laws 
and regulations governing the award of monetary benefits.

An initial evaluation in excess of 10 percent for bursitis of 
the right hip is denied.

An initial compensable evaluation for scarring of the 
tympanic membranes is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

